UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6875


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

HYGINUS IKECHUKWU ILODI, a/k/a Ike Ilodi,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:90-cr-00483-CCB-3)


Submitted:    August 24, 2009                 Decided:   September 1, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hyginus Ikechukwu Ilodi, Appellant Pro Se.       Robert Reeves
Harding, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hyginus Ikechukwu Ilodi appeals the district court’s

order denying his motion to compel the Government to file a

motion     for     sentence      reduction       under    Fed.    R.    Crim.    P.    35(b).

Ilodi      was    originally       sentenced       to    262     months’       imprisonment

following        convictions      after     a    jury     trial       for   conspiracy     to

import heroin, conspiracy to distribute and possess with the

intent to distribute heroin, and importation of heroin.                                During

the     pendency        of      this     appeal,        Ilodi     was       released     from

imprisonment.           Because Ilodi is no longer serving the 262-month

sentence originally imposed, his appeal is dismissed as moot. *

We    also   deny       Ilodi’s        motions    for    stay     pending       appeal    and

dispense         with    oral    argument        because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED




       *
       In any event, we find no error in the district court’s
denial of Ilodi’s motion to compel the Government to file a Rule
35(b) motion.